Citation Nr: 1630143	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-19 268	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right knee arthritis, if so, whether service connection for a right knee disorder, to include as secondary to service-connected degenerative disc disease of the lumbar sacral spine, is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left knee arthritis, if so, whether service connection for a left knee disorder, to include as secondary to service-connected degenerative disc disease of the lumbar sacral spine, is warranted.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected degenerative disc disease of the lumbar sacral spine.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected degenerative disc disease of the lumbar sacral spine.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar sacral spine.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

8.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Specifically, the June 2010 rating decision denied service connection for a sleep disorder and an acquired psychiatric disorder, an increased rating for the Veteran's back disability, and entitlement to a TDIU.  The February 2013 rating decision determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for right and left knee arthritis, denied service connection for tinnitus, and denied entitlement to SMC.  The Veteran perfected an appeal of both decisions as relevant to such issues.
 
In April 2013, the Veteran testified at a hearing before a Decision Review Officer at the RO concerning the issues addressed in the June 2010 rating decision.  In April 2016, the Veteran and his friend testified a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C., regarding all issues on appeal.  Transcripts of both hearings are of record.  At the time of the Board hearing, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of such, as well as all evidence received since the issuance of the July 2013 and March 2014 statements of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board reopens the Veteran's claims for service connection for right and left knee arthritis in the decision below.  The reopened and remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In rating decision issued in May 2008, the RO denied service connection for right and left knee arthritis.  While the Veteran entered a notice of disagreement in May 2008 and a statement of the case was issued in June 2009, he did not file a timely substantive appeal, and no new and material evidence was received prior to the expiration of the appeal period.  

2.  Evidence added to the record since the final May 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right and left knee arthritis.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied the Veteran's claims of entitlement to service connection for right and left knee arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for right and left knee arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for right and left knee arthritis herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2007, the Veteran filed his original claim for service connection for right and left knee arthritis.  In May 2008, the RO denied such claims.  At the time of the decision, the RO considered the Veteran's service treatment records and private post-service treatment records.  The RO observed that the Veteran's service treatment records showed no evidence of treatment for a knee condition, and ultimately determined that service connection for right and left knee arthritis was not warranted as such conditions were neither occurred in or nor were caused by service, and a diagnosis of arthritis was not shown with the applicable presumptive period following his discharge from service.

In May 2008, the Veteran was advised of the decision and his appellate rights.  Later that month, he entered a notice of disagreement as to such decision and a statement of the case was issued in June 2009.  In such document, the AOJ noted that the Veteran's service treatment records, post-service private treatment records, VA treatment records dated from January 2007 to June 2009, and an unrelated April 2009 VA examination with a June 2009 addendum were considered.  

The AOJ again noted that the Veteran's service treatment records were negative for any complaints or findings relating to arthritis or a condition of the right and/or left knee.  However, it was observed that he had earned the Parachute Badge during his military service.  The AOJ acknowledged Dr. Goldstein's February 2007 medical report in which he indicated that the Veteran had a long history of right and left knee pain.  Dr. Goldstein further reported that the Veteran was in the 82nd Airborne, had multiple jumps from a plane, and injured his knees while in service.  It was also noted that the Veteran had continued buckling in both legs and swelling both knees, which were aspirated twice.  However, the AOJ ultimately determined that, Dr. Goldstein's statement was of no probative value as his statement regarding the Veteran's in-service knee injuries was based only on the history provided by the Veteran and was not supported by the service records or other evidence.  Consequently, the AOJ continued the denial of service connection for right and left knee arthritis on the basis that the evidence did not establish a relationship between such conditions and the Veteran's military service, and there was no evidence of arthritis in service, or that such manifested to a degree of 10 percent within one year of the Veteran's discharge from service.

After the issuance of the statement of the case in June 2009, the Veteran did not file a timely substantive appeal, and no new and material evidence was received prior to the expiration of the appeal period.  In this regard, the Board acknowledges that additional VA treatment records were associated with the file in July 2009; however, while such include treatment for bilateral knee complaints from March 2007 to February 2009, such were previously considered in the June 2009 statement of the case.  Therefore, the Board finds that 38 C.F.R. § 3.156(b) is inapplicable to the instant claims and it was not necessary for the AOJ to ascertain whether such records constitute new and material evidence pursuant to Beraud, supra.  Furthermore, no new relevant service department records were associated with the record after the issuance of the May 2008 rating decision or June 2009 statement of the case.  In this regard, the Board acknowledges that the Veteran's service personnel records were received in October 2010; however, such do not contain information that was not previously of record or considered in the May 2008 rating decision or June 2009 statement of the case.  Furthermore, while the Veteran submitted a copy of his Individual Jump Record documenting his parachute jumps during service in April 2016, the fact that he participated in parachute jumps was previously of record as the AOJ previously acknowledged the receipt of the Parachute Badge.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant case.

Therefore, the May 2008 rating decision that denied service connection for right and left knee arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

Thereafter, the Veteran filed his application to reopen his previously denied claims in July 2010.  The evidence added to the record since the most recent prior final denial includes medical opinions addressing the relationship between the Veteran's bilateral knee disorders to his active military service.  In this regard, while a VA examiner found that there was no such relationship in an October 2012 VA examination report and December 2013 addendum, in May 2014 and March 2016, private and VA medical professionals opined that the Veteran's current bilateral knee disorders are related to in-service parachute jumps.  See Dr. G., VAMC (May 5, 2014); Dr. Decade (March 10, 2016); A.L., physical therapist, VAMC (March 17, 2016).  Furthermore, since such denial, the Veteran has advanced an alternate theory of entitlement in that he has alleged that his service-connected back disability caused or aggravated his bilateral knee disorder.

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection, namely a nexus between the current right and left knee disorders and military service, or a service-connected disability.  Therefore, such newly received evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right and left knee arthritis.  Consequently, such claims are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right knee arthritis is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for left knee arthritis is reopened; to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for right and left knee disorders, which he relates to repeated knee injuries as paratrooper and/or his service-connected lumbar spine disability.  His DD 214 confirms that he received the Parachute Badge, but service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment referable to a knee disorder.  Post-service treatment records show knee problems as early as 1989 and a diagnosis of arthritis in January 1995.  See, e.g., Private treatment records (January 1, 1989; January 3, 1995).  In October 2012 and December 2013, VA examiners opined that the Veteran's bilateral knee disorders are not related to service as there are no documented in-service knee injuries.  In contrast, in May 2014 and March 2016, private and VA medical professionals opined that the Veteran's current bilateral knee disorders are related to in-service parachute jumps.  See Dr. G., VAMC (May 5, 2014); Dr. Decade (March 10, 2016); A.L., physical therapist VAMC (March 17, 2016).  However, such treatment providers did not offer a rationale for their opinions.  Furthermore, Social Security Administration records reflect that the Veteran reported a January 2007 motor vehicle accident in which he injured his knees, and no medical professional has considered such intervening injury.  Therefore, the Board finds that further medical development is needed to resolve the inconsistency between the conflicting medical opinions.

Furthermore, to date, no opinion has been offered as to whether the Veteran's service-connected lumbar spine disability has caused or aggravated his bilateral knee disorders.  Therefore, such should be obtained on remand.  Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for his bilateral knee disorders.  Such should likewise be accomplished on remand.

With regard to the Veteran's claim for service connection for a sleep disorder, the evidence of record suggests that such may be related to his service-connected lumbar spine disability.  In this regard, the record reflects that his service-connected degenerative disc disease of the lumbar sacral spine results in pain that interferes with his ability to sleep and that he has a current diagnosis of sleep apnea, which may be aggravated by sedatives, such as the narcotic pain medication prescribed for the service-connected degenerative disc disease of the lumbar sacral spine.  See, e.g., NYU Sleep Study (September 14, 2009).  VA examination is needed to clarify the nature and etiology of the current sleep disorder.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record also suggests that the Veteran has an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), due to service.  The Veteran reports flashbacks and other psychiatric symptoms associated with memories of paratroopers being injured and dying during training.  He also reports that functional impairment due to his service-connected spine disability causes depression.  In May 2010, a VA examiner diagnosed major depressive disorder and opined that it is not related to the service-connected degenerative disc disease of the lumbar sacral spine, but rather nonservice-connected diabetes mellitus and neuropathy.  However, in September 2014, a private psychiatrist diagnosed major depressive disorder and PTSD and opined that both are "directly and almost certainly caused by traumatic events that occurred while [the Veteran] was in the service," particularly witnessing fatal injuries of colleagues during parachute jumps in service.  See Dr. Kane (September 15, 2014).  However, such claimed stressor has not been verified.  Therefore, a remand is necessary in order to provide the Veteran an opportunity to identify the names, dates, and places of the fatal injuries of the other paratroopers and, if he does so, to attempt verification of such deaths.  In this regard, the AOJ has already determined that a vehicle accident on the Normandy Drop Zone at Fort Bragg, North Carolina, in 1979 resulting in casualties had not been verified.  Thereafter, the Veteran should another VA examination to clarify the nature and etiology of any current acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also seeks service connection for tinnitus, which he reports had its onset during service.  See Board Hearing (April 2016).  The evidence suggests the Veteran was exposed to loud noise as a Quartermaster Equipment Repairman. Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of hearing loss or tinnitus; however, periodic and separation audiograms show some hearing loss.  See, e.g., Hearing Conservation Test (July 31, 1978) (showing 25 decibels at 500 Hertz in the right ear); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  In April 2012, October 2012, and November 2013, VA examiners opined that the Veteran's tinnitus is not related to service as he was unclear when tinnitus began and his hearing was normal throughout service.  The Board finds that these opinions were predicated on an inaccurate factual premise to the extent that there is evidence of some hearing loss in service.  Additionally, the Veteran recently reported that tinnitus had begun in service.  Under these circumstances, another medical opinion is needed.

With regard to the Veteran's claim for an increased rating for degenerative disc disease of the lumbar sacral spine, during the April 2016 Board hearing, he reported that the disability had worsened since his last VA examination in August 2009, citing bladder incontinence; additional pain requiring OxyContin and morphine; and the need for help with eating, dressing, and bathing.  Therefore, as the Veteran has alleged an increase in lumbar sacral spine symptomatology since the August 2009 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the Veteran's claims for TDIU and SMC, he is only service-connected for degenerative disc disease of the lumbar sacral spine, evaluated as 40 percent disabling.  As such, he does not meet the schedular criteria for TDIU or SMC at the housebound rate.  See 38 C.F.R. §§ 4.16(a); 3.350(i)(1).  However, he is not precluded from establishing entitlement to SMC on a factual basis or TDIU on an extraschedular basis.  In this regard, the Veteran contends that his service-connected lumbar spine disability requires the regular aid and attendance of another person, renders him housebound, and precludes any type of employment.  During the April 2016 Board hearing, the Veteran explained that home aides help him out of bed and with dressing and grooming.  As the Board has remanded his claim for an increased rating for his lumbar spine disability, as well as the remaining service connection claims, the Board finds that the Veteran's claims for TDIU and SMC are remanded, as they are inextricably intertwined with his claim for a higher rating for the service-connected lumbar sacral spine disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from March 2014 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for right and left knee disorders secondary to his service-connected degenerative disc disease of the lumbar sacral spine.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from March 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  Provide the Veteran an opportunity to identify the names, dates, and places of the fatal injuries of the other paratroopers and, if he does so, to attempt verification of such deaths through any appropriate source.  All efforts should be documented.

4.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed right and left knee disorders.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is to diagnose any knee disorder the Veteran has had during the pendency of this appeal, even if such disorder has now resolved.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed knee disorder is related to the Veteran's active service, to include his in-service parachute jumps.  In this regard, the examiner should consider whether the repeated trauma to the knees due to hard landings, and/or walking in boots, resulted in his current knee disorder(s).

The examiner is also requested to offer an opinion as to whether any diagnosed knee disorder is caused or aggravated by his service-connected degenerative disc disease of the lumbar sacral spine.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the knee disorder prior to aggravation by the service-connected degenerative disc disease of the lumbar sacral spine.  

In offering any opinion, the examiner must consider the Social Security Administration records reflecting that the Veteran reported a January 2007 motor vehicle accident in which he injured his knees, and the May 2014 and March 2016 opinions from the Veteran's treatment providers that the Veteran's current bilateral knee disorders are related to in-service parachute jumps.  

The examination report must include a complete rationale for all opinions expressed.

5.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed sleep disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is to diagnose any sleep disorder the Veteran has had during the pendency of this appeal, even if such disorder has now resolved.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep disorder is related to the Veteran's active service, or is caused or aggravated by his service-connected degenerative disc disease of the lumbar sacral spine, to include its required pain medications.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the sleep disorder prior to aggravation by the service-connected degenerative disc disease of the lumbar sacral spine.  

The examiner is to address the September 2009 sleep study as well whether any current sleep disorder is caused or aggravated by medications for the Veteran's service-connected degenerative disc disease of the lumbar sacral spine.

The examination report must include a complete rationale for all opinions expressed.

6.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed psychiatric disorder, to include PTSD and depression.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is to diagnose any acquired psychiatric disorder the Veteran has had during the pendency of this appeal, even if such disorder has now resolved.

The examiner must indicate whether it is at least as likely as not that any acquired psychiatric disorder found to be present is related to the Veteran's military service.  If the examiner diagnoses the Veteran as having PTSD, the examiner must indicate the stressor(s) underlying that diagnosis.  The examiner is to address Dr. Kane's favorable opinion dated September 15, 2014.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder is caused or aggravated by his service-connected degenerative disc disease of the lumbar sacral spine.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the acquired psychiatric disorder prior to aggravation by the service-connected degenerative disc disease of the lumbar sacral spine.  

The examination report must include a complete rationale for all opinions expressed.

7.  Forward the record and a copy of this Remand to an appropriate medical professional to offer an opinion as to the etiology of the Veteran's tinnitus.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on this review, the examiner is provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus is related to service, or manifested within one year of his service discharge.  The examiner is to address the above mentioned service treatment records that show some hearing loss as well as the Veteran's report that tinnitus has its onset in service.  

The examiner's report must include a complete rationale for all opinions expressed.

8.  The Veteran should be afforded an appropriate VA examination in order to determine the current severity of his service-connected lumbar sacral spine disability.  The examiner is to review the entire record.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar sacral spine disability, including that of any required medications.  In conducting range of motion studies, the examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner should also indicate whether the Veteran's lumbar spine disability results in neurological impairment, to include radiculopathy, erectile dysfunction, and bladder and/or bowel dysfunction.  If so, the examiner should identify the nerve affected and the severity of the condition.

The examiner should also describe the functional limitations associated with the Veteran's lumbar spine disability, to include the impact on his usual employment, and whether such results in the need for the regular aid and attendance of another person and/or renders him housebound.

The examiner's report must include a complete rationale for all opinions expressed.

9.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


